Bartol, C. J.,
delivered the opinion of the Court.
The appellants, who were plaintiffs below, claim title to the land in question, under the will of George Heal. The appellee claims title under the same will, having acquired by mesne conveyances the estate which was devised to George Heal Hines, the first devisee.
The decision of the case turns upon the construction of the following clause of the will :
“I give and devise the farm, &c., to my late wife’s, Sarah Heal deceased, nephew, George Heal Hines, and to the heirs of his body, lawfully begotten, forever; and, in case the said George Heal Hines shall die under the age of twenty-one years of age, or without issue of his body lawfully begotten, or child, or descendant of such issue living, then and in that case, I give and devise the said farm-or plantation to Thomas Heal, Ebenezer Heal, Levi Heal and George Heal, the sons of my nephew, Charles Heal, and their heirs forever, as tenants in common; or to such of them or the issue of the body of such of them as shall then be living, and to their heirs forever, as tenants in common: and, in case the said Thomas Heal, Ebenfezer Heal, Levi Heal and George Heal, nor any of them, nor any issue of the body of any of them shall not bo then living, I give and devise the said farm or plantation to my nephew, Richard Smith, and his heirs forever.”
The question is what estate did George Heal Hines take in the lands devised?
*426The words of the devise would have created an estate in fee tail general at the common law; but under the laws of Maryland such estates have been abolished, or rather have been converted into estates in fee simple. Newton vs. Griffith, 1 H. & G., 111; Posey vs. Budd, 21 Md., 477; Hilleary vs. Hilleary, 26 Md., 275.
It has been conceded by the counsel on both sides that this devise vested in George Heal Hines an estate in fee simple, defeasible upon the condition named in the will; and it is upon the true construction of the words defining the contingency upon which the limitation over is to take effect, that the controversy arises.
Construing the words according to their ordinary or grammatical sense, it-would be clear that the limitation over would take effect upon either of two contingencies, that is, if the first devisee should die before attaining the age of twenty-one years; or, if after attaining that age, he should die without lawful issue. The effect of such a construction would be that if the devisee should die under the age of twenty-one leaving issue, the devise over would take effect to the exclusion of such issue. But this would defeat the plain intent of the testator. It is obvious from the whole terms of the will that the intention of the testator was that the executory devise should not operate so long as there remained lawful issue of George Heal Hines to take the estate, whether he should die before or after reaching the age of twenty-one. In order to effectuate this general intent, it is the settled rule of construction in such cases, established by the current of decisions both in England and in this country, to construe the word or to mean and. Because in no other way can the intention of the testator to provide for the issue of the first taker in any event, as the first objects of his bounty, be effectually carried out.
This rule is stated in 1 Jarman, 443-450, m, where the decisions are collected; and in 1 Redfield on Wills, 473, 474, paragraph 4, the author says: “ There is a numerous class of cases,, where an estate limited to one, and to pass over, in the event of such person dying before the age of majority, or *427■without issue, where it has been long settled to give “or” the force of “ and,” and to hold that if the first, devisee attain the age limited, the estate becomes absolute in him, and that in order to its passing over he must die within age and without issue. This rule is said to have been adopted in order to avoid what the Courts esteemed an unreasonable construction.”
The author then suggests a question whether the effect of the rule may not often have defeated the intent of the will.
But in the note, after referring to numerous decisions in which the rule has been recognized, he adds: “ The rule is now too firmly established, by decisions quite too numerous, either to be questioned, or to require support from authority.”
This rule has been no where more distinctly recognized than in this State. In Raborg vs. Hammond, 2 H. & G., 42, “ the devise was to T, his heirs and assigns, and if the said T should die without heirs of his body lawfully begotten, or before he shall arrive unto the full age of twenty-one years, then to A, &o.” Judge Dorsey said, p. 53, “that the word ‘or’ in the limitation over must be construed to mean ‘and’ in the place in which it was used; and in all similar limitations, where the effect of construing it disjunctively would be to disinherit the issue of the first devisee, should he die under the age of twenty-one years, has been so repeatedly settled by the most solemn adjudications, that it has become the duty of Courts no longer to listen to an argument on the subject, much less to refer to authorities in support of such a position.”
In our judgment there is nothing in the will before us to except it from the operation of this rule of construction; and as George 27eal Hines actually attained the age of twenty-one years, the estate became absolutely vested in him, and has since devolved upon the appellee. The judgment will therefore be affirmed.
The view we have expressed on this question, renders it unnecessary for us to discuss the other point presented in the argument, as to whether the executory devise over would not be void because limited after an indefinite failure of issue of *428George Neal Hines, and, therefore, too remote to take effect under the rule of Jaw governing such limitations.
(Decided 13th June, 1871.)
This is an interesting question, and has been discussed with a great deal of ability, but it is not necessary now to decide it, because however the will may be construed in that respect, as the limitation over could only take effect upon the contingency of the first devisee dying before reaching the age of twenty-one and without issue, a contingency which has not happened, the appellants have no title under the will.

Judgment affirmed.